Citation Nr: 0109595	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-11 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Basic eligibility for Department of Veterans Affairs (VA) 
nonservice-connected death pension benefits.  

2.  Entitlement to accrued benefits.  

3.  Entitlement to service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel




INTRODUCTION

The veteran had recognized guerilla service from November 
1942 to June 1945 and regular Philippine Army (PA) service 
from June 1945 to February 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 rating decision from the 
Manila, Philippines Department of Veterans Affairs (VA) 
Regional Office (RO).  

The issue of service connection for the cause of the 
veteran's death is addressed in the remand portion of this 
decision.  


FINDINGS OF FACT

1.  The veteran had recognized guerilla service from November 
1942 to June 1945 and regular Philippine Army (PA) service 
from June 1945 to February 1946.  

2.  The veteran had no pending claims for VA benefits at the 
time of his death.  


CONCLUSIONS OF LAW

1.  The criteria for basic entitlement to VA non-service-
connected death pension benefits have not been met.  
38 U.S.C.A. §§ 101(2), 107, 1521, 1541 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.8, 3.9 (2000).  

2.  The appellant's claim for accrued benefits is without 
legal merit.  38 U.S.C.A. § 5121 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.1000 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA of 2000, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096 (2000).  

By virtue of the RO's notices and rating determinations, 
including the Statements of the Case issued during the 
pendency of the appeal, the appellant was given adequate 
notice of the pertinent regulations pertaining to her claims 
for accrued benefits and death pension benefits.  VCAA of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 
(2000) (to be codified as amended at 38 U.S.C. § 5103).  

The Board is of the opinion that there is no duty to assist 
in this case because the evidence on file establishes (as 
will be discussed below) that both claims must be denied as a 
matter of law.  

Therefore, even if every effort were taken to assist the 
appellant in obtaining relevant evidence, there would remain 
no reasonable possibility that such assistance could aid in 
substantiating these claims.  Thus, the Board concludes that 
there is no further duty to assist the appellant in the 
development of her claims.  See VCAA of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C. § 5103A).

The Board additionally finds that the issue of service 
connection for the cause of death is not inextricably 
intertwined with the issues of entitlement to accrued 
benefits and death pension benefits because its disposition 
has no impact on the outcome of these latter issues.  

I.  Death Pension Benefits

Criteria

The law authorizes the payment of nonservice-connected 
disability pension to a veteran of a war who has the 
requisite service and who is permanently and totally 
disabled.  38 U.S.C.A. §§ 1502, 1521 (West 1991).

The Secretary shall pay pension for non-service-connected 
disability or death for service to the surviving spouse of 
each veteran of a period of war who met the service 
requirements prescribed in section 1521(j) of this title, or 
who at the time of death was receiving (or entitled to 
receive) compensation or retirement pay for a service-
connected disability.  38 U.S.C.A. § 1541 (West 1991).  

In order to establish basic eligibility for VA disability 
pension benefits, it is required, in part, that the veteran 
have active military, naval or air service.  See 38 U.S.C.A. 
§§ 101(2), (24), 1521(a); 38 C.F.R. §§ 3.1, 3.6.





The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 1991).

"Active military, naval, and air service" includes active 
duty.  "Active duty" is defined as full-time duty in the 
Armed Forces.  38 C.F.R. § 3.6(a), (b).  "Armed Forces" 
consists of the United States Army, Navy, Marine Corps, Air 
Force, and Coast Guard, including their Reserve components.  
38 C.F.R. § 3.1.

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.8.

Service in the Regular Philippine Scouts is included for 
pension, compensation, dependency and indemnity compensation, 
and burial benefits.  38 C.F.R. § 3.8(a).

Service of veterans enlisted under section 14, Pub. L. 190, 
79th Congress (Act of October 6, 1945), is included for 
compensation and dependency and indemnity compensation, but 
not for pension benefits.  All enlistments and reenlistments 
of Philippine Scouts in the Regular Army between October 6, 
1945, and June 30, 1947, inclusive were made under the 
provisions of Pub. L. 190 as it constituted the sole 
authority for such enlistments during that period.  This 
paragraph does not apply to officers who were commissioned in 
connection with the administration of Pub. L. 190. 
(Authority: 38 U.S.C. 107) 38 C.F.R. § 3.8 (b).


Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945 and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits.  Service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946, is included for compensation benefits, but not 
for pension or burial benefits.  38 C.F.R. § 3.8(c) and (d).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States, shall not be deemed to have been active 
military, naval, or air service for the purposes of awarding 
nonservice-connected pension benefits.  38 U.S.C.A. § 107(a).  

The Court has held that findings by the United States service 
department verifying a person's service "are binding on the 
VA for purposes of establishing service in the U.S. Armed 
Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  

Factual Background and Analysis

In August 1984 the United States Army Reserve Personnel 
Center (ARPERCEN) certified that the appellant had recognized 
guerilla service from November 1942 to June 1945 and regular 
PA service from June 1946 to February 1946.  

The veteran passed away in May 1998, and the appellant 
submitted her formal claim for pension benefits in December 
1999. 

The Board finds that the service department's determination 
that the veteran had recognized guerilla service and service 
in the regular PA, including recognized guerrilla service and 
Regular Philippine Army service is binding on VA.  38 C.F.R. 
§ 3.203; see Duro, 2 Vet. App. at 532.

Review of the records discloses that multiple documents 
concerning the veteran's service have been submitted.  None 
contain information different from the information provided 
to and used by the service department in its verification of 
the veteran's service.  There is no contention that the 
service as verified by the service department is erroneous in 
such a way as to warrant a further request to the service 
department to verify or recertify additional military 
service.  See Sarmiento v. Brown, 7 Vet. App. 80 (1994).  

In addition, the Board notes that these documents fail to 
satisfy the requirements of 38 C.F.R. § 3.203 as acceptable 
proof of service, as they are not official documents of the 
appropriate U.S. service department.  Therefore, these 
documents may not be accepted by the Board as verification of 
the veteran's service for the purpose of receiving VA 
benefits.

As noted above, the provisions of 38 U.S.C.A. § 107 render 
the survivors of those who served as members of the 
Philippine Army prior to July 1, 1946, such as the appellant, 
ineligible for nonservice-connected death pension benefits.  
Therefore, the Board finds that the appellant is not eligible 
for the requested benefit.  See also 38 C.F.R. § 3.8(c), (d) 
(2000). 

The Board has carefully reviewed the entire record in this 
case.  However, this is a case in which the law is 
dispositive; basic eligibility for pension is precluded based 
on the veteran's service.  Therefore, the appeal must be 
denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  



II.  Accrued Benefits

Criteria

The statute provides that "periodic monetary benefits ... to 
which an individual was entitled at the time of death under 
existing ratings or decisions, or those based on evidence in 
the file at the date of death and due ... and unpaid for a 
period not to exceed two years, shall, upon the death of 
individual be paid."  38 U.S.C.A. § 5121 (West 1991 & Supp. 
2000); see also 38 C.F.R. § 3.1000 (2000).

In order for a surviving spouse to be entitled to accrued 
benefits, the veteran must have had a claim pending at the 
time of his death for such benefits or else be entitled to 
them under an existing rating or decision.  Jones v. West, 
136 F.3d 1296, 1299 (Fed. Cir. 1998).

The regulations provide:

(4) Evidence in the file at date of death ... will be 
considered to have been met when there is on file at the date 
of the veteran's death:

(i) ... evidence, including uncertified statements, which is 
essentially complete and of such weight as to establish 
service connection or degree of disability for disease or 
injury when substantiated by other evidence in file at date 
of death or when considered in connection with the 
identifying, verifying, or corroborative effect of the death 
certificate.

38 C.F.R. § 3.1000(d)(4)(i).

The Court has held that "evidence in the file at date of 
death" may include private hospital and examination reports 
submitted after date of death, thus permitting consideration 
of evidence deemed constructively in file at date of death.  
Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993).

Factual Background

In April 1986 the veteran submitted claims of service 
connection for loss of hearing, low blood pressure, joint 
pain, pneumonia, and pulmonary tuberculosis (PTB).  

Also submitted with these claims were medical documents and 
affidavits certifying inservice treatment of a variety of 
medical problems.  

In October 1987 the RO denied service connection for hearing 
loss, PTB, hypertensive cardiovascular disease, pneumonia, 
degenerative osteoarthrosis, malnutrition/avitaminosis with 
general debility, stomach ache with loose bowel movements, 
nervousness with insomnia, residuals of a bullet wound to the 
eyebrow, scars on the buttock and thigh, defective vision, 
headaches, rheumatism, and dysentery.  This decision was not 
appealed.  

In December 1988 the veteran submitted a copy of his previous 
application for service connection for loss of hearing, low 
blood pressure, joint pain, pneumonia, and PTB.  

In January 1989 the RO sent the veteran a notice in which was 
enclosed a copy of the previous rating decision explaining 
why he was not entitled to VA disability benefits.  This was 
not appealed.  

In September 1992 the veteran submitted a general claim for 
benefits, with no specific disability claimed.  

In October 1992 the RO notified the veteran that his claims 
had previously been disallowed, and that new and material 
evidence would be required to reopen them.  This decision was 
not appealed.  

The veteran passed away in May 1998.  

In April 1999 the appellant submitted an informal claim for 
dependency and indemnity compensation (DIC).  

Analysis

The Board first notes that, contrary to the RO's finding, it 
appears that the appellant submitted an informal DIC claim 
within one year of the veteran's death.  38 C.F.R. 
§ 3.1000(c).  

Nonetheless, in the instant case, the Board concludes that 
there were no claims for VA benefits pending at the time of 
the veteran's death.  

The RO issued a final decision denying the veteran's various 
claims of service connection in October 1987, and the veteran 
did not appeal this decision.  The RO subsequently declined 
to reopen his claims in January 1989 and again in October 
1992 (the Board notes that this most recent notice was 
provided in response to a general request by the veteran for 
service connection without any mention of what disabilities 
were being claimed), and these determinations were not 
appealed.  See 38 C.F.R. § 20.302.  

As was stated above, in order for a surviving spouse to be 
entitled to accrued benefits, the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision.  Jones, supra.  

Since there were no claims for VA benefits pending at the 
time of the veteran's death, the appellant's claim for 
accrued benefits must be denied as a matter of law.  

As the law and not the evidence is dispositive in this case, 
entitlement to payment of accrued benefits to the appellant 
is denied due to the absence of legal merit.  See Sabonis v. 
Brown, 6 Vet App 426 (1994); Jones, supra; 38 U.S.C.A. 
§§ 5101(a), 5121(a) (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.1000.  

Although the Board denied the appellant's claim on a ground 
different from that of the RO (lack of any pending claims 
rather than lack of a timely claim), the appellant has not 
been prejudiced by the decision, as the appellant has been 
provided with the law pertinent to this claim, and both 
decisions were ultimately decided as a matter of law.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).


ORDER

Basic eligibility for nonservice-connected VA death pension 
benefits is denied.

Entitlement to accrued benefits is denied.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  




In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As stated previously, on November 9, 2000, the President 
signed into law the VCAA of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA of 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA of 2000, Pub. L. No. 106-475, § 7, subpart (a), 
114 Stat. 2096 (2000).  

In pertinent part, the new law provides that the Secretary 
shall make reasonable efforts to obtain relevant records 
(including private records) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  VCAA of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(b)).

In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) 
shall include obtaining the following records if relevant to 
the claim:  


(1) The claimant's service medical 
records and, if the claimant has 
furnished the Secretary information 
sufficient to locate such records, other 
relevant records pertaining to the 
claimant's active military, naval, or air 
service that are held or maintained by a 
governmental entity.

(2) Records of relevant medical treatment 
or examination of the claimant at 
Department health-care facilities or at 
the expense of the Department, if the 
claimant furnishes information sufficient 
to locate those records.

(3) Any other relevant records held by 
any Federal department or agency that the 
claimant adequately identifies and 
authorizes the Secretary to obtain.  

VCAA of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A(c)).  

In this case, the death certificate noted that the veteran's 
place of death was at the "C.L.M.M.R. Hospital."  These 
records are not on file.  They are relevant since they 
concern the veteran's death, and it has not been demonstrated 
that there is no reasonable possibility that obtaining such 
records would aid in substantiating the appellant's claim.  
VCAA of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A(b)).  


Therefore, the Board is of the opinion that a remand is 
necessary in this case, particularly when the above is 
considered in combination with the new laws pertaining to the 
duty to notify.  See VCAA, Pub. L. No. 106-475, §§ 3, 3(a), 
114 Stat. 2096, 2096 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103).  

On remand, the RO should also consider whether any additional 
notification or development action is required under the VCAA 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Accordingly, the issue of service connection for the cause of 
the veteran's death is remanded for the following:  

1.  The RO should request the appellant 
to identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to her claim 
of entitlement to service connection for 
the cause of the veteran's death.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured.  

In particular, the RO should obtain 
records from "C.L.M.M.R. Hospital," as 
noted on the death certificate.  

Regardless of the appellant's response, 
the RO should secure all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.  

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the appellant that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed, and if it has not, the RO 
should implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA of 2000, Pub. L. No. 
106-475 is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

4.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issue of service connection for the cause 
of the veteran's death.  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issue currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until she is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 


